DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,195,435. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same subject matter, as follows:

Claim 1
Claims of ‘435 patent
A wound box trainer for medical training purposes specific to establishing an emergency airway comprising: 
Claim 1:  A wound box trainer for medical training purposes specific to establishing an emergency airway comprising: 
(a) a simulant comprises a compressible body, an insert, an outer covering, and an inner covering, said compressible body and said outer covering approximate a neck,
Claim 1:  (a) a simulant including a compressible body, an insert, an outer covering, and an inner covering, said compressible body and said outer covering approximate a neck,
said insert comprises a substructure and at least two ridges separately disposed along said substructure to approximate a trachea,
Claim 1:  said insert approximates a trachea,

Claim 3:  wherein said insert includes a substructure and at least two ridges separately disposed along said substructure…
said insert disposed within and separable from said compressible body;
Claim 1:  said insert disposed within and separable from said compressible body
and (b) a case adapted to receive said simulant;
Claim 1:  and (b) a case adapted to receive said simulant.
wherein, said inner covering comprises a paper and a resin; said inner covering disposed along said substructure to approximate a membrane of said trachea between said ridges;
Claim 13:  wherein said inner covering includes a paper coated with a resin, said inner covering approximates a membrane between two said ridges.

said paper and said resin cooperate to produce a pop when said inner covering penetrated.
Claim 14.  wherein said inner covering produces a pop when penetrated.


The limitations of claim 2 are recited in claim 2 of the ‘435 patent.
With respect to claim 3, one of ordinary skill in the art would have found the provision of paper impregnated with the resin to be an obvious variant on the paper coated with resin as recited in the claims of the ‘434 patent.  Further, it is proper under MPEP 804(II)(B)(2)(a) to use the specification as a guide to learn the meaning of a term in the claim. Further, the scope of the claims is to be determined not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application. In this case, it is proper to consider the specification when considering the meaning and scope of “a paper and a resin” as recited in the claims.  In particular, col. 12, lines 58-60 of the specification of the ‘435 patent teaches that paper impregnated with resin is an alternative configuration.
The limitations of claim 4 are recited in claim 3 of the ‘435 patent.
The limitations of claim 5 are recited in claim 4 of the ‘435 patent.
The limitations of claim 6 are recited in claim 5 of the ‘435 patent.
The limitations of claim 7 are recited in claim 6 of the ‘435 patent.
The limitations of claim 8 are recited in claim 7 of the ‘435 patent.
The limitations of claim 9 are recited in claim 8 of the ‘435 patent.
The limitations of claim 10 are recited in claim 9 of the ‘435 patent.
The limitations of claim 11 are recited in claim 10 of the ‘435 patent.
The limitations of claim 12 re recited in claim 11 of the ‘435 patent.
The limitations of claim 13 are recited in claim 12 of the ‘435 patent.
The limitations of claim 14 are recited in claim 15 of the ‘435 patent.
The limitations of claim 15 are recited in claim 16 of the ‘435 patent.
The limitations of claim 16 are recited in claim 17 of the ‘435 patent.
The limitations of claim 17 are recited in claim 18 of the ‘435 patent.
The limitations of claim 18 are recited in claim 19 of the ‘435 patent.
The limitations of claim 19 are recited in claim 20 of the ‘435 patent.
The limitations of claim 20 are recited in claim 21 of the ‘435 patent.
The limitations of claim 21 are recited in claim 22 of the ‘435 patent.
The limitations of claim 22 are recited in the claims of the ‘434 patent as follows:
Claim 1
Claims of ‘435 patent
A wound box trainer for medical training purposes specific to an intramuscular injection comprising: 
Claim 23:  A wound box trainer for medical training purposes specific to an intramuscular injection comprising:
(a) a simulant comprises a compressible body, a slot, and a fill, said compressible body approximates a muscle,
Claim 23:  (a) a simulant including a compressible body, a slot, and a fill, said compressible body approximates a muscle, 
said compressible body comprises a top surface and a bottom surface, 
The body inherently has a top surface and a bottom surface.  See also col. 15, lines 5-9 of the specification of the ‘434 patent.
said slot extends into said compressible body  from a side of said compressible body between said top surface and said bottom surface,
Claim 24:  wherein said slot extends from one side of said compressible body in direction of another side of said compressible body.
said slot adapted to receive said fill,
Claim 23:  said slot extends into said compressible body and adapted to receive said fill, 
said fill removably secured within said slot and adapted to receive a fluid from a syringe which penetrates said compressible body and said fill;
Claim 23:  said fill removably secured within said slot and adapted to receive a fluid from a syringe which penetrates said simulant;
and (b) a case adapted to receive said simulant;
Claim 23:  and (b) a case adapted to receive said simulant.
wherein, a cavity extends from said bottom surface and into said compressible body under said fill; a portion of said compressible body disposed between said slot and said cavity; said fill disposed between said top surface and said cavity.
Claim 32:  wherein a cavity extends into said compressible body in direction of said slot. (as read in view of Fig. 20 and col. 16, lines 28-62, which provide further context to the meaning and scope of the claim language)


The limitations of claim 23 are recited in claim 25 of the ‘435 patent.
The limitations of claim 24 are recited in claim 26 of the ‘435 patent.
The limitations of claim 25 are recited in claim 27 of the ‘435 patent.
The limitations of claim 26 are recited in claim 28 of the ‘435 patent.
The limitations of claim 27 are recited in claim 29 of the ‘435 patent.
The limitations of claim 28 are recited in claim 30 of the ‘435 patent.
The limitations of claim 29 are recited in claim 31 of the ‘435 patent.
The limitations of claim 30 are recited in claims 33 and 34 of the ‘435 patent, as viewed in light of col. 16, lines 55-58 of the specification.
The limitations of claim 31 are recited in claim 35 of the ‘435 patent.
The limitations of claim 32 are recited in claim 36 of the ‘435 patent.
The limitations of claim 33 are recited in claim 37 of the ‘435 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
December 21, 2022